 NORTHROP AIRCRAFT, INC.23Member Murdock,dissenting:I cannot agree with the majority that the premature extensiondoctrine should be applied in this case to remove the supple-mental agreement of March 31,1952, as a bar.The purposeof the Board'spremature extension rule is to insure to em-ployees the right to challenge an incumbent union's representa-tive status at predictable and reasonable intervals.8In casessuch as this, where the premature extension agreement wasexecuted at a time when the original contract was, under Boardrules, a bar,the Board has inferred that the subsequent agree-ment was intended to preclude the employees from seeking achange of representatives at or about the time the originalcontract would have expired.Therefore,in such cases theBoard has entertained a rival claim or petition if it precededthe expiration date9 or the Mill B date of the original contract,"as the case may be.Where, however,the extension agreementwas entered into at a time when the original contract was nota bard or where the rival claim or petition postdated the MillB date of the original contract,12the Board has held that thesubsequent agreement barred an election for the extendedperiod.In this case the petition was filed after the Mill B date of theoriginal contract.Therefore,itwas, under the Board's con-tract-bar rules,untimely.The fact that the automatic renewalclause of the 1950 contract did not provide for renewal of thatcontract for a definite term is, I submit,of no significance inresolving the contract-bar issue in this case.Ireach thisconclusion because, in my opinion,the supplemental agreement,which was for a definite term, became effective as a barimmediately after the Mill B date of the original contract."Therefore,as the petition was filed after the Mill B date ofthe 1950 contract,the premature extension doctrine should notbe applied to remove the supplemental agreement of 1952 as abar to a present determination of representatives.Accordingly,Iwould dismiss the petition.3Cushman's Sons, Inc., 88 NLRB 121; Wichita Union Stockyards Company, 40 NLRB 369.9Gimble Brothers. Inc , 87 NLRB 449; Republic Steel Corporation, 84 NLRB 48310 International Harvester Co., 85 NLRB 1260; Northwestern Publishing Company, 71 NLRB167iiCushman's Sons, Inc., supr12Pillsbury Mills, Inc., 92 NLRB 17213Ibid.NORTHROP AIRCRAFT, INC.andINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, CIO (UAW-CIO),Petitioner.Case No.21-RC-2931. July 7, 1953SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued bythe Board on March 12,1953,1 an election by secret ballot was'Not reported in printed volumes of Board decisions.106 NLRB No. 4 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDheld on April 1, 1953,under the supervision of the RegionalDirector for the Twenty-first Region, among the employees atthe Employer'sAnaheim, California,plant,in the unit foundappropriate in the Decision.After the election, the partiesreceived a tally of ballots which showed that of approximately695 eligible voters, 653 cast valid ballots,of which 291 werefor the Petitioner,22 for the Intervenor,and 340 against bothUnions. There were 16 challenged ballots, but no void ballots.Althoughall the parties signed the certification on conduct ofelection,the Petitioner declined to sign the tally of ballots.On April 17,1953, the Petitioner filed timely objections tothe conduct of and to conduct affecting the results of the elec-tion.In accordance with the Board'sRules and Regulations,the Regional Director conducted an investigation and, on May7, 1953, issued and duly served upon the parties his report onobjections.In this report the Regional Director found that theobjections to conduct affecting the results of the election raisedsubstantial and material issues, concluded that 6 objectionswere without merit,and recommended that 3 objections besustained,and that the election be set aside.On May 15, 1953,the Employer filed timely exceptions to the Regional Director'sreport and to his recommendation that the election be set aside.The Petitioner filed no exceptions.1.The Regional Director found that approximately 78 lead-men, who were permitted to vote by agreement of the parties,were supervisors and therefore not eligible to vote. Thisfindingwas based upon the fact that, beginning on March 5,1953,the Employer instituted a 1-year training course of allits supervisory personnel,including leadmen, and that on March25, 1953, the Employer distributed a leaflet entitled"NorthropPromotes From Within" which described the "managementteam" as including everyone from leadmen to division heads,and which contained pictures of all supervisory personnel,including leadmen.The Employer pointed out in its exceptions that although theleadmen attended the training course, there was no evidencethat they were given supervisory authority within the meaningof the Act.As to the leaflet,the Employer contended that thesole purpose of its preparation and issuance was to counteractthePetitioner'spreelection propaganda statements that theEmployer had discriminated against its Anaheim employees bygiving supervisory positions to employees transferred fromitsHawthorne,California,facility.This is borne out by thetitle of the leaflet as well as by the fact that the pictures in theleaflet are divided into two sections,one showing the mentransferred from Hawthorne,the other showing the men hiredor promoted at Anaheim.In view of the fact that there was no testimony at the hearingof this case with respect to the status of the leadmen, that allthe parties agreed before the election that leadmen were to beincluded in the bargaining unit,that there is no evidence thatthe leadmen are supervisors within the meaning of the Act,that the leaflet in question was circulated a week before the NORTHROP AIRCRAFT, INC25election,and the leadmen nevertheless voted without challengealthough they wore badges identifying them as leadmen, wefind merit in the Employer's exceptions to the Regional Direc-tor's finding on this issue.2.The Regional Director found that 2 days before the elec-tion, a leadman had prepared an antiunion letter on one of theEmployer's duplicating machines, using the Employer's paper,and had distributed it in the plant during working hours. TheRegional Director was of the opinion that as the Employer hada rule prohibiting union activity during working hours, it wasunder a duty to permit the Petitioner to distribute literaturein the plant,or to notify the employees that the letter had beendistributed without the knowledge or sanction of the Employer.As the Employer points out in its exceptions,the letter,which is signed"Bert Sims 1932," is not coercive,expressesSims' views without purporting to speak for the Employer, andwas prepared and distributed by Sims without the Employer'sknowledge.Furthermore,when the Petitioner brought thematter to the Employer's attention,the Employer immediatelytook steps to insure that its facilities would not be so usedagain.The Employer maintains that the Petitioner'srepre-sentatives not only did not request permission to distributeliterature in the plant or that the Employer take any furtheraction regarding the Sims letter,but also expressed completesatisfaction with the steps the Employer had taken to preventa recurrence of this incident.Furthermore,it appears that thePetitionerhad distributed literature in the plant and itsadherents had worn union insignia on their clothing in theplant prior to the election.Finally, as Sims was a leadman, astatus we found above not to be supervisory within the meaningof the Act, we do not agree with the Regional Director that theEmployer had a duty to disavow the Sims letter. Accordingly,we find merit in the Employer's exceptions to these conclusionsof the Regional Director.3.The Regional Director found that the Employer's electionobservers,Faranda and Field,were supervisors and thereforeineligible to act as observers.Faranda was an interviewer in the personnel department,while Field was a job analyst in the wage and salary adminis-tration.Faranda's job description states that he receives,interviews,and hires applicants for nonskilled and semiskilledjobs, and that he interviews men for possible transfer andtermination.Faranda in most cases,but not always, has asupervisor talk to prospective employees, and he has authorityto bargain with a new employee in setting his rate of pay withinthe range established for the job. Field's job description statesthat he analyzes occupations,prepares job descriptions andevaluations,establishes wage and salary rates, and adminis-ters details of wages and salaries.Field signs almost allprogress and status review slips, and adjusts job descriptionsand salaries for employees who show that there is a discrep-ancy between their job descriptions and the workthey perform,or between their rate of pay and the rate prescribed for the job. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its exceptions, the Employerstatesthat both men areclassified as nonsupervisory salaried employees, that neitherof them has anyone under his supervision, that neither canaffect the status of any other employee by an unfavorabledecision, and that their authority is limited to routine deci-sions.The Employer further contends that the pictures of bothmen were included in the leaflet "Northrop Promotes FromWithin," and although the Petitioner met its observers beforethe election and was informed that they worked in the industrialrelations department, there was no objection to their servingas observers, and their conduct at the election was exemplary.As we are not satisfied that these individuals are supervisorswithin the meaning of the Act, and as the Petitioner, althoughon notice of their status prior to the election, raised no objec-tion to their 'serving asobservers, we find the Employer'sexceptions to the Regional Director's findings in this regardto have merit.On the basis of the foregoing, we find, contrary to the Re-gional Director, that the objections filed by the Petitioner donot raise substantial or material issues. Accordingly, wefind that no union won the election, and we shall thereforeissue a certification of results of election to that effect.[The Board certified that a majority of the valid ballots wasnot cast for International Union, United Automobile, Aircraftand Agricultural Implement Workers of America, CIO (UAW-CIO), or for International Association of Machinists, AFL,and that neither of the said labor organizations is the exclusiverepresentative of the employees of the Employer, in the unitheretofore found appropriate.]Member Murdock took no part in the consideration of theabove Supplemental Decision and Certification of Results ofElection.J.E. McCATRON, R. F. NINE, AND M.M. DINKEL,Partners,doing businessas PRICE VALLEY LUMBER CO.andBLUEMOUNTAIN DISTRICT COUNCIL OF LUMBER AND SAW-MILL WORKERS, A. F. of L.J.E. McCATRON, R. F. NINE, LOREN WEEKS, AND LLOYDURQUARHT, Co-partners, doing business as IDAHO PINEMOULDING CO.andBLUE MOUNTAIN DISTRICT COUNCILOF LUMBER AND SAWMILL WORKERS, A. F. of L. CasesNos. 19-CA-698 and 19-CA-700. July 8, 1953DECISION AND ORDEROn April 30, 1953, Trial Examiner David F. Doyle issued hisIntermediateReport in the above-entitledproceeding,findingthat the Respondentshad engaged in and were engaging incertain unfair labor practices and recommending that they106 NLRB No. 8.